Case: 11-31189       Document: 00512097887         Page: 1     Date Filed: 01/02/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 2, 2013
                                     No. 11-31189
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

LESTER L. WASHINGTON, Bth, MA, M.ED., LCGC, ABD,

                                                  Plaintiff-Appellant

v.

EAST BATON ROUGE PARISH SCHOOL SYSTEM; EAST BATON ROUGE
PARISH SCHOOL BOARD OF DIRECTORS; EAST BATON ROUGE PARISH
SCHOOL SYSTEM HUMAN RESOURCES DEPARTMENT; EAST BATON
ROUGE PARISH SCHOOL SYSTEM PERSONNEL OFFICES
BATON ROUGE; JOHN DILWORTH, Superintendent; EAST BATON ROUGE
PARISH SCHOOL SYSTEM SUPERINTENDENT’S OFFICE; MILLIE
WILLIAMS, Human Resource Director; ELIZABETH DURAN-SWINFORD,
Assistant Human Resource Director; DEMOINE RUTLEDGE, General Counsel;
DAPHNE DONALDSON, Assistant to Assistant Human Resource Director,

                                                  Defendants-Appellees


                   Appeals from the United States District Court
                       for the Middle District of Louisiana
                              USDC No. 3:10-CV-503


Before JOLLY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-31189     Document: 00512097887      Page: 2    Date Filed: 01/02/2013

                                  No. 11-31189

      Lester L. Washington filed the instant civil suit against the East Baton
Rouge Parish School System (EBRPSS); the EBRPSS Board of Directors; the
EBRPSS Human Resources Department and Personnel Offices; and several
individuals associated with the EBRPSS.            With the benefit of liberal
construction, his complaint alleged primarily that the defendants engaged in
employment discrimination on numerous grounds and retaliated against him for
his past participation in protected activity. His complaint listed a wide range of
causes of action, including claims of violations of the Civil Rights Act of 1964;
violations of the Fifth, Eleventh, and Fourteenth Amendments; slander and
defamation; sex and gender discrimination under Title IX of the Education
Amendments of 1972; violation of the Age Discrimination in Employment Act of
1967; violation of the Americans with Disabilities Act, Individuals with
Disabilities Education Act, and other federal disability laws; violation of the
Health Insurance Portability and Accountability Act of 1996; obstruction of
justice and sequestering of evidence; violation of the Family Educational Rights
and Privacy Act; liability under 42 U.S.C. §§ 1981, 1983, 1985, and 1986; and
violations of Louisiana civil and criminal law.
      Before the court is Washington’s motion for leave to proceed in forma
pauperis (IFP) on appeal from the district court’s dismissal of his suit for failure
to state a claim upon which relief may be granted and the district court’s
imposition of sanctions against him. He alternatively moves for an extension of
time to pay the appellate filing fee. By moving for leave to proceed IFP,
Washington is challenging the district court’s certification that this appeal was
not taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Washington asserts in conclusory fashion that the district court engaged
in misconduct and obstruction of justice in dismissing his case and imposing
sanctions and that his allegations succeeded in stating claims upon which relief
may be granted. Although pro se filings are liberally construed, pro se litigants
still must adequately brief their arguments and are not permitted to make

                                         2
    Case: 11-31189     Document: 00512097887      Page: 3    Date Filed: 01/02/2013

                                  No. 11-31189

baseless attacks against the judiciary. See Yohey v. Collins, 985 F.2d 222, 225
(5th Cir. 1993); Theriault v. Silber, 579 F.2d 302, 303 (5th Cir. 1978).
      Washington’s conclusory assertions are insufficient to demonstrate that
a nonfrivolous issue exists for appeal regarding the dismissal of his complaint
under Federal Rule of Civil Procedure 12(b)(6). His pro se complaint was
required to “set forth facts giving rise to a claim on which relief may be granted,”
and he has not shown that it did so. See Johnson v. Atkins, 999 F.2d 99, 100 (5th
Cir. 1993). His conclusory assertions also do not show the existence of a
nonfrivolous issue regarding the district court’s imposition of sanctions. See In
re Sindram, 498 U.S. 177, 179-80 (1991); Farguson v. MBank Houston, N.A., 808
F.2d 358, 360 (5th Cir. 1986). Litigants, including pro se litigants, who make
frivolous filings have “no license to harass others, clog the judicial machinery
with meritless litigation, and abuse already overloaded court dockets.”
Farguson, 808 F.2d at 359.
      Because Washington has not shown that the district court’s certification
was incorrect, his motion for leave to proceed IFP is denied. See Howard v. King,
707 F.2d 215, 219-20 (5th Cir. 1983). The instant appeal is without arguable
merit and is dismissed as frivolous. See Baugh, 117 F.3d at 202 n.24; Howard,
707 F.2d at 219-20; 5TH CIR. R. 42.2. Washington’s alternative motion for an
extension of time to pay the appellate filing fee is denied.
      Washington is cautioned that frivolous, repetitive, or otherwise abusive
filings will invite the imposition of sanctions, including dismissal, monetary
sanctions, and restrictions on his ability to file pleadings in this court and any
other court subject to this court’s jurisdiction. Washington is further cautioned
that, in order to avoid the imposition of sanctions, he should review any pending
appeals and actions and move to dismiss any that are frivolous.
      MOTIONS DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.



                                         3